Citation Nr: 0908453	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of the initial evaluation assigned for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling prior to May 1, 2005, and as noncompensably 
disabling since May 1, 2005.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1988 to 
October 1988, and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation therefor, effective June 12, 1998.  The Veteran 
testified at a Board hearing held at the RO in August 2005.

An October 2004 RO decision proposed to reduce the evaluation 
assigned for the Veteran's service-connected PTSD from 
50 percent to noncompensably disabling.  The Veteran was 
notified of that proposal by official letter dated 
October 27, 2004.  A February 2005 RO decision reduced the 
evaluation assigned for the Veteran's service-connected PTSD 
to noncompensable from May 1, 2005.

In a November 14, 2005 decision, the Board denied entitlement 
to an initial rating in excess of 50 percent for PTSD for the 
period prior to May 1, 2005, and to a compensable rating for 
the period from May 1, 2005.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2007 memorandum 
decision, the Court vacated the Board's November 2005 
decision and remanded the case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

Following the Board's November 2005 decision, additional and 
pertinent evidence consisting of VA treatment records for 
January 2008 was added to the claims files.  Although the 
representative asked VA to "consider these records as 
further evidence in [the Veteran's] case," neither the 
Veteran nor his representative waived the right to have the 
RO initially review the referenced evidence.  The Board 
consequently must remand the case for further procedural 
development.  See 38 C.F.R. § 20.1304 (2008). 

In addition, the representative, in a May 2008 statement, 
specifically alleged that the Veteran's alcohol abuse was a 
form of self medication indicative of the severity of the 
service-connected PTSD.  The matter of service connection on 
a secondary basis for alcohol abuse therefore has been 
raised, and must be adjudicated.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. 
Cir. 2001) (en banc order).  Inasmuch as the disposition of 
this raised claim potentially impacts the ultimate 
determination of the proper rating assignable for the 
service-connected psychiatric disorder, the Board finds that 
remand of the PTSD issue on this basis is appropriate as 
well.

The Board lastly notes that the Court's memorandum decision 
determined that the Board should consider the Veteran's 
argument, raised for the first time after the November 2005 
decision, that the provisions of 38 C.F.R. § 3.344 applied to 
the decision to assign a noncompensable rating for PTSD for 
the period from May 1, 2005.  The Court also suggested that 
if the Board determined that the referenced regulation did 
apply, the Board should consider whether it needed to review 
the report of a Personality Assessment Inventory (PAI) test 
purportedly completed between April 2002 and September 2003, 
and relied on by the September 2003 VA examiner whose report 
formed the basis for the RO's assignment of a noncompensable 
evaluation for PTSD.

The memorandum decision correctly noted that the Court, in 
O'Connell v. Nicholson, 21 Vet. App. 89 (2007) declined to 
decide whether 38 C.F.R. § 3.344 applies in staged rating 
cases such as that of the Veteran in this appeal.  The Board 
also points out even if 38 C.F.R. § 3.344 does apply in this 
case, the probative value of the PAI test is unclear, given 
that it is unlikely the Board can permissibly offer its own 
interpretation of a psychometric instrument when determining 
the adequacy of the September 2003 examination report.  See 
Colvin v. Derwinski, 1 Vet. App 181 (1991).  Nevertheless, 
and for the sake of completeness, on remand the RO/AMC should 
attempt to obtain the PAI test report.  The Board will 
address the application of 38 C.F.R. § 3.344 once the above 
development is completed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
Veteran, through his representative, and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
regarding the propriety of the initial 
ratings assigned for the service-
connected PTSD.  With any necessary 
authorization from the Veteran, the 
RO/AMC should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
Veteran, which have not been secured 
previously.  In any event, the RO/AMC 
should obtain medical records for the 
Veteran from the Mountain Home, Tennessee 
VA Medical Center for November 2004 to 
the present, to specifically include the 
full report of any Personality Assessment 
Inventory test of the Veteran conducted 
between April 2002 and September 2003.  
If the referenced Personality Assessment 
Inventory test report can not be 
obtained, the RO/AMC should document this 
in the record.

2.  The RO/AMC should then properly 
develop and adjudicate the issue of 
service connection on a secondary basis 
for alcohol abuse, and readjudicate the 
issue of the propriety of the initial 
ratings assigned the service-connected 
PTSD.  

3.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO/AMC should issue 
a statement of the case for the new issue 
and/or supplemental statement of the case 
for the issue in appellate status that 
must include consideration of all 
evidence received since the February 2005 
supplemental statement of the case, and 
inform the Veteran of any issue with 
respect to which further action is 
required to perfect an appeal.  The 
Veteran and his representative should 
then be provided an appropriate 
opportunity to respond. 
 
After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO/AMC.  The Veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


